PER CURIAM:
Kathy Pinkney appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing her wrongful death suit for lack of diversity jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Pinkney v. Williston Rescue Squad, No. CA-03-4194-1 (D.S.C. Mar. 29, 2004). We deny the motion to transfer the case to the appropriate court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED